Name: Council Decision 2010/799/CFSP of 13Ã December 2010 in support of a process of confidence-building leading to the establishment of a zone free of weapons of mass destruction and their means of delivery in the Middle East in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: cooperation policy;  defence;  European construction;  international security;  EU finance;  Asia and Oceania
 Date Published: 2010-12-23

 23.12.2010 EN Official Journal of the European Union L 341/27 COUNCIL DECISION 2010/799/CFSP of 13 December 2010 in support of a process of confidence-building leading to the establishment of a zone free of weapons of mass destruction and their means of delivery in the Middle East in support of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) thereof, Whereas: (1) The EU is actively implementing the EU Strategy against Proliferation of Weapons of Mass Destruction and giving effect to the measures listed in Chapter III thereof, such as rendering multilateralism more effective and promoting a stable international and regional environment. (2) The EU is committed to the multilateral treaty system, which provides the legal and normative basis for all non-proliferation efforts. The EU policy is to pursue the implementation and universalisation of the existing disarmament and non-proliferation norms. The EU will assist third countries in the fulfilment of their obligations under multilateral conventions and regimes. (3) Promotion of a stable international and regional environment is a condition for the fight against proliferation of weapons of mass destruction (WMD). To this end, the EU will foster regional security arrangements, regional arms control and disarmament processes. (4) Positive and negative security assurances can play an important role: they can serve both as an incentive to forego the acquisition of WMD and as a deterrent. The EU will promote further consideration of security assurances. (5) Proliferation of WMD is a global threat, which requires a global approach. However, as security in Europe is closely linked to security and stability in the Mediterranean and the Middle East, the EU believes that it has the duty to contribute to the security and stability in this region. (6) The Joint Declaration of the Paris Summit for the Mediterranean of 13 July 2008, establishing the Union for the Mediterranean, reaffirmed the common aspiration to achieve peace as well as regional security as set out in the Barcelona Declaration adopted at the Euro-Mediterranean Conference of 27-28 November 1995, which, inter alia, promotes regional security by acting in favour of nuclear, chemical and biological non-proliferation through adherence to and compliance with a combination of international and regional non-proliferation regimes and arms control and disarmament agreements such as the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the Chemical Weapons Convention, the Biological and Toxin Weapons Convention, the Comprehensive Nuclear Test-Ban Treaty, and/or regional arrangements such as weapons-free zones, including their verification regimes, as well as by fulfilling in good faith their commitments under arms control, disarmament and non-proliferation conventions. (7) The parties to the Union for the Mediterranean will pursue a mutually and effectively verifiable Middle East zone free of WMD  nuclear, chemical and biological  and their delivery systems. Furthermore the parties will consider practical steps, inter alia, to prevent the proliferation of nuclear, chemical and biological weapons as well as excessive accumulation of conventional arms. (8) The Euro-Mediterranean Association Agreements between the EU and Mediterranean partners foresee the establishment of a regular political dialogue, which will enhance regional security and stability and cover all subjects of common interest, in particular peace, security, democracy and regional development. (9) On 19-20 June 2008, the EU organised a seminar in Paris on Middle East Security, WMD Non-Proliferation and Disarmament, which brought together representatives of States of the region and EU Member States as well as academics and national nuclear energy agencies. Participants encouraged the EU to promote the continuation of the debate in various fora, and to gradually move to a more formal format that would include discussions among government officials, building on the Barcelona Framework, but doing so in a geographically more inclusive format. (10) The 2010 NPT Review Conference emphasised the importance of a process leading to full implementation of its 1995 Resolution on the Middle East (the 1995 Resolution). To that end, the Conference endorsed practical steps, inter alia, consideration of all offers aimed at supporting the implementation of the 1995 Resolution, including the offer of the EU to host a follow-up seminar related to the one organised in June 2008. (11) The 2010 NPT Review Conference further recognised the important role played by civil society in contributing to the implementation of the 1995 Resolution and encouraged all efforts in this regard. (12) The 20th EU-GCC Joint Council and Ministerial Meeting held in Luxembourg on 14 June 2010 welcomed the successful outcome of the 2010 NPT Review Conference. The participants reiterated support for the establishment of a zone free of all WMD and their means of delivery in the Middle East, including the Gulf region, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of providing follow-up to the 2008 EU seminar on Middle East Security, WMD Non-Proliferation and Disarmament, the EU shall support activities in order to further the following objectives:  to encourage regional political and security-related dialogue within civil societies and governments, and more particularly among experts, officials and academics,  to identify confidence-building measures that could serve as practical steps towards the prospect of a Middle East zone free of WMD and their means of delivery,  to encourage discussion on the universalisation and implementation of relevant international treaties and other instruments to prevent the proliferation of WMD and their delivery systems,  to discuss issues related to the peaceful uses of nuclear energy and international and regional cooperation in this regard. 2. In this context, the projects to be supported by the EU shall cover the following specific activities: (a) providing means for the organisation of a follow-up event related to the 2008 EU seminar on Middle East Security, WMD Non-Proliferation and Disarmament; (b) providing means for the preparation of background papers on subjects dealt with by the follow-up seminar. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects referred to in Article 1(2) shall be carried out by the EU Non-Proliferation Consortium, which shall perform this task under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the EU Non-Proliferation Consortium. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 347 700. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the EU Non-Proliferation Consortium. The agreement shall stipulate that the EU Non-Proliferation Consortium is to ensure visibility of the EU contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the EU Non-Proliferation Consortium. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 18 months after the date of the conclusion of the financing agreements referred to in Article 3(3). However, it shall expire 6 months after its entry into force if no financing agreement has been concluded by that time. Done at Brussels, 13 December 2010. For the Council The President C. ASHTON ANNEX Projects in support of a process of confidence-building leading to the establishment of a zone free of weapons of mass destruction and their means of delivery in the middle east in support of the implementation of the eu strategy against proliferation of weapons of mass destruction 1. Objectives In the Barcelona Declaration adopted at the Euro-Mediterranean Conference of 27-28 November 1995, the EU and its Mediterranean Partners agreed to pursue an effectively verifiable Middle East zone free of weapons of mass destruction (WMD) and their delivery systems. In 2008, the Joint Declaration of the Paris Summit for the Mediterranean confirmed the EUs readiness to consider and work out practical steps to prepare the proper ground for full implementation of the NPT Review Conferences 1995 Resolution on the Middle East (the 1995 Resolution) and the creation of such a zone. Such practical steps were examined during the EU Seminar on Middle East Security, WMD Non-Proliferation and Disarmament held in Paris in June 2008. In the EUs view, practical steps should, inter alia, promote universal adherence to and compliance with all multilateral agreements and instruments in the field of non-proliferation, arms control and disarmament, such as the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the Chemical Weapons Convention, the Biological and Toxin Weapons Convention, the Comprehensive Nuclear Test-Ban Treaty and the Hague Code of Conduct against Ballistic Missile Proliferation as well as the IAEA Comprehensive Safeguards Agreements and the Additional Protocol. The start of negotiations on a Fissile Material Cut-off Treaty would be another crucial step in this context. Such steps could constitute an important regional confidence-building measure with a view to the establishment of a verifiable zone free of WMD and their delivery systems. The EU wishes to continue and intensify political and security dialogue among the relevant partners of the Union for the Mediterranean and all other countries in the Middle East on issues related to the establishment of a WMD free zone. The EU believes that elaboration and implementation of concrete confidence-building measures could facilitate progress towards a WMD free zone. These confidence-building measures could, inter alia, consist of small scale projects in the scientific and civil society field where progress is possible as well as training seminars for diplomats and military and confidence-building visits in countries of the region. Against the background of increasing interest in the development of peaceful uses of nuclear energy in the region, efforts should also be carried out in order to ensure that the development of peaceful uses take place in accordance with the best safety, security and non-proliferation standards. The question of how to enhance peaceful nuclear cooperation should be explored in general terms as well as more specifically such as through the development of regional multinational nuclear facilities. The EU believes that these objectives could amongst other things be furthered through a follow-up seminar on Middle East Security, WMD Non-Proliferation and Disarmament with all parties concerned. That follow-up seminar would enable focused and structured discussion on the requirements that might in future lead to the establishment of an effectively verifiable Middle East zone free of nuclear weapons and all other WMD and their delivery systems. Preparations of the seminar would need to be taken in close coordination with all relevant parties. The EU continues to support the decisions and the resolution on the Middle East adopted at the 1995 NPT Review and Extension Conference as well as the Final Documents of the 2000 NPT Review Conference and of the 2010 NPT Review Conference. The 2010 NPT Review Conference endorsed several practical steps, which include the consideration of all offers aimed at supporting the implementation of the 1995 Resolution, including the offer of the EU to host a follow-up seminar related to the one organised in June 2008. The Conference further recognised the important role played by civil society in contributing to the implementation of 1995 Resolution. The EU wishes to support the above-mentioned objectives, as follows:  through organising a follow-up event related to the 2008 EU seminar on Middle East Security, WMD Non-Proliferation and Disarmament,  through providing means for the preparation of background papers on topics dealt with by the follow-up seminar. 2. Description of the projects 2.1. Project: Seminar in support of a process of confidence building leading to the establishment of a zone free of WMD and their means of delivery in the Middle East 2.1.1. Purpose of the project The project will: (a) provide a follow-up event related to the EU seminar on Middle East Security, WMD Non-Proliferation and Disarmament which was held in Paris on 19-20 June 2008; (b) discuss issues related to regional security in the Middle East, including proliferation of WMD and their means of delivery and conventional issues; (c) explore possible confidence-building measures to facilitate the process towards the establishment of a Middle East zone free of WMD and their means of delivery, including by drawing from experiences with existing zones; (d) discuss possibilities to universalise and implement international non-proliferation and disarmament treaties and other instruments; (e) explore perspectives for peaceful nuclear cooperation and related assistance activities, including by drawing from Euratom experience. 2.1.2. Results of the project The project will: (a) deepen dialogue and generate trust within civil society and governments in order to achieve further progress in support of regional security and the establishment of a zone free of WMD and their means of delivery in the Middle East; (b) increase mutual understanding of issues affecting the regional security landscape, including proliferation of WMD and their means of delivery and conventional issues; (c) increase the awareness, knowledge and understanding of practical steps required for the establishment of a Middle East zone free of WMD and their means of delivery; (d) contribute to efforts to universalise and implement international non-proliferation and disarmament treaties and other instruments; (e) facilitate international and regional cooperation on peaceful uses of nuclear energy in accordance with the best standards of nuclear safety, security and non-proliferation. 2.1.3. Description of the project The project provides for the organisation of a seminar, which will last up to 2 days and which will take place preferably in Brussels or in the Mediterranean region. Participants will include representatives of relevant EU Institutions, EU Member States, all Middle East countries, nuclear weapon states, relevant international organisations and academic experts. Approximately 100 representatives are expected to participate in the seminar. Discussions in the seminar will be led by academic experts. In view of the sensitivity of the topics to be addressed, discussions will be carried out under the Chatham House Rule to enable a more informal and open debate without identifying the source of information received at a meeting. Invited participants and speakers will have their costs covered: travel, accommodation and per diems. The Council Decision also provides financial means to cover all other costs, including conference equipment, lunches, dinners, coffee breaks, translation of documents and interpretation. The EU Non-Proliferation Consortium, in consultation with the representative of the HR and EU Member States, will invite participants to the seminar. The seminar shall be held in 2011. A report of the seminar will be prepared by the EU Non-Proliferation Consortium and sent to the representative of the HR. The report may be shared with relevant bodies in the EU, all Middle East countries, other interested countries, and competent international organisations. 2.2. Project: Background papers 2.2.1. Purpose of the project The project will: (a) provide up to eight background papers on topics covered by the seminar in support of a process of confidence building leading to the establishment of a zone free of WMD and their means of delivery in the Middle East; (b) provide tools to understand the regional security landscape, including proliferation of WMD and their means of delivery and conventional issues; (c) identify possible confidence-building measures that could serve as practical steps towards the prospect of a Middle East zone free of WMD and their means of delivery; (d) identify ways to achieve further progress in the universalisation and implementation of international non-proliferation and disarmament treaties and other instruments; (e) identify perspectives for peaceful nuclear cooperation in the context of countries energy policy and needs. 2.2.2. Results of the project The project will: (a) feed ideas and suggestions to the seminar in support of a process of confidence building leading to the establishment of a zone free of WMD and their means of delivery in the Middle East and contribute to achieving a focused and structured discussion on all relevant issues; (b) increase the awareness, knowledge and understanding within civil societies and governments of issues related to a zone free of WMD and their means of delivery and regional security in the Middle East; (c) provide political and/or operational policy options to governments and international organisations to facilitate the process towards the establishment of zone free of WMD and their means of delivery and regional security in the Middle East. 2.2.3. Description of the project The project provides for the preparation of up to eight background papers of 10-15 pages (5 000-7 000 words) each. The background papers will be prepared or commissioned by the EU Non-Proliferation Consortium and do not necessarily represent the views of the EU Institutions and the EU Member States. The background papers will cover the topics discussed by the seminar in support of a process of confidence building leading to the establishment of a zone free of WMD and their means of delivery in the Middle East. Every paper will frame political/and or operational policy options. The background papers will be submitted to seminar participants, relevant bodies in the EU and EU Member States, all Middle East countries, other interested countries, and competent international organisations. The background papers could be published on the website of the EU Non-Proliferation Consortium. The background papers could be collected together in one volume for a single publication, after the seminar. 3. Duration The total estimated duration of the implementation of the projects is 18 months. 4. Beneficiaries The beneficiaries of this project are: (a) countries in the Middle East; (b) other interested countries; (c) relevant international organisations; (d) civil society. 5. Procedural aspects, coordination and the Steering Committee The Steering Committee will be composed of a representative of the HR and a representative of the Implementing Entity for each specific project. The Steering Committee will review the implementation of the Council Decision regularly, at least once every 6 months, including by the use of electronic means of communication. 6. Implementing entities Technical implementation of this Council Decision will be entrusted to the EU Non-Proliferation Consortium. The EU Non-Proliferation Consortium will perform its tasks under the responsibility of the HR. In carrying out its activities, it will cooperate with the HR, the EU Member States, other participating states, and international organisations as appropriate.